Case 2:20-cv-06587-JVS-ADS Document 36 Filed 10/02/20 Page 1 of 4 Page ID #:119




 1   Aaron D. Aftergood (239853)
       aaron@aftergoodesq.com
 2   THE AFTERGOOD LAW FIRM
     1880 Century Park East, Suite 200
 3   Los Angeles, CA 90067
     Telephone: (310) 550-5221
 4   Facsimile: (310) 496-2840
 5   Taylor T. Smith*
       tsmith@woodrowpeluso.com
 6   WOODROW & PELUSO, LLC
     3900 East Mexico Avenue, Suite 300
 7   Denver, Colorado 80210
     Telephone: (720) 907-7628
 8   Facsimile: (303) 927-0809
 9   *Pro Hac Vice
10   Attorneys for Plaintiff and the Class
11                         UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA
13    Erica Reiners, individually and on
14    behalf of all others similarly situated,
                                                    Case No. 2:20-cv-06587-JVS-ADS
15                               Plaintiff,
16                                                  STIPULATION FOR EXTENSION OF
      v.
17                                                  TIME FOR DEFENDANTS CHOU
                                                    TEAM REALTY, LLC, SEAN
18    Chou Team Realty, LLC d/b/a
                                                    COWELL, MIKAEL VAN LOON,
      MonsterLoans, a California limited
19                                                  AND THOMAS CHOU TO FILE
      liability company, Lend Tech Loans,
                                                    THEIR RESPONSE TO PLAINTIFF’S
20    Inc., a California corporation, Sean
                                                    COMPLAINT
      Cowell, an individual, Thomas Chou,
21    an individual, Mikael Van Loon, an
22    individual, Jawad Nesheiwat, an
      individual, and Eduardo Martinez, an
23    individual,
24
                                 Defendants.
25
26
27
28
      JOINT STIPULATION                       -1-
      RE: RESPONSE TO COMPLAINT
Case 2:20-cv-06587-JVS-ADS Document 36 Filed 10/02/20 Page 2 of 4 Page ID #:120




 1           Plaintiff Erica Reiners (“Plaintiff” or “Reiners”) and Defendants Chou Team
 2   Realty, LLC d/b/a MonsterLoans (“MonsterLoans”), Sean Cowell (“Cowell”),
 3   Thomas Chou (“Chou”), Mikael Van Loon (“Van Loon”) (collectively “Stipulating
 4   Defendants”), by and through their respective counsel, hereby stipulate as follows:
 5           WHEREAS, on July 23, 2020, Plaintiff filed a putative class action complaint
 6   (“Complaint”) against Stipulating Defendants as well as Lend Tech Loans, Inc.,
 7   Eduardo Martinez, and Jawad Nesheiwat. (Dkt. 1)
 8           WHEREAS, on August 17, 2020, Cowell was served with the Complaint and
 9   Summons (dkt. 31), placing his deadline to respond on or before September 8, 2020.
10           WHEREAS, on August 31, 2020, Chou was served with the Complaint and
11   Summons, placing his deadline to respond on or before September 21, 2020.
12           WHEREAS, on September 3, 2020, MonsterLoans was served with the
13   Complaint and Summons, placing its deadline to respond on or before September 24,
14   2020.
15           WHEREAS, on September 3, 2020, Van Loon was served with the Complaint
16   and Summons, placing his deadline to respond on or before September 24, 2020.
17           WHEREAS, Plaintiff and Stipulating Defendants, through their counsel, have
18   engaged in informal discussions regarding their respective views of the case and
19   agree as follows.
20           IT IS HEREBY STIPULATED by and between Plaintiff and Stipulating
21   Defendants, through their counsel, agree that Stipulating Defendants shall answer or
22   otherwise response to Plaintiff’s Complaint on or before October 15, 2020.
23
24                                          Respectfully submitted,
25   Dated: October 2, 2020                 Erica Reiners, individually and on behalf of
26                                          all others similarly situated,

27
                                            /s/ Taylor T. Smith
28
     JOINT STIPULATION                     -2-
     RE: RESPONSE TO COMPLAINT
Case 2:20-cv-06587-JVS-ADS Document 36 Filed 10/02/20 Page 3 of 4 Page ID #:121




 1                                         One of Plaintiff’s Attorneys

 2                                         Aaron D. Aftergood (239853)
                                             aaron@aftergoodesq.com
 3                                         The Aftergood Law Firm
                                           1880 Century Park East, Suite 200
 4                                         Los Angeles, CA 90067
                                           Telephone: (310) 550-5221
 5                                         Facsimile: (310) 496-2840

 6                                         Taylor T. Smith (admitted pro hac vice)
                                             tsmith@woodrowpeluso.com
 7                                         Woodrow & Peluso, LLC
                                           3900 East Mexico Avenue, Suite 300
 8                                         Denver, Colorado 80210
                                           Telephone: (720) 213-0676
 9                                         Facsimile: (303) 927-0809

10                                         Counsel for Plaintiff and the Class

11
12                                         Chou Team Realty, LLC, Sean Cowell,
                                           Thomas Chou, and Mikael Van Loon,
13   Dated: October 2, 2020                 /s/ Sean P. Burke
14                                         Sean P. Burke
15                                         Mattingly Burke Cohen & Biederman LLP
                                           155 East Market Street, Suite 400
16                                         Indianapolis, IN 46204
                                           Tel: (317) 614-7320
17                                         Sean.Burke@mbclaw.com

18                                         Counsel for Defendants Chou Team Realty,
                                           LLC, Sean Cowell, and Mikael Van Loon
19
20
21
22                            SIGNATURE CERTIFICATION
23         Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby certify that Defendants’
24   counsel concurs with the content of this document and has authorized me to affix her
25   signature to the document and file the same with the Court.
26                                         /s/ Taylor T. Smith
27
28
     JOINT STIPULATION                     -3-
     RE: RESPONSE TO COMPLAINT
Case 2:20-cv-06587-JVS-ADS Document 36 Filed 10/02/20 Page 4 of 4 Page ID #:122




 1                            CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that a true and correct copy of the above
 3   titled document was served upon counsel of record by filing such papers via Court’s
 4   ECF system on October 2, 2020.
 5                                               /s/ Taylor T. Smith
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT STIPULATION                    -4-
     RE: RESPONSE TO COMPLAINT
